Mikoll, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As the result of a prison disturbance which occurred at Gouverneur Correctional Facility in St. Lawrence County in early July 1995, petitioner was charged in eight separate misbehavior reports with violating 29 prison disciplinary rules. After a Superintendent’s hearing, he was found guilty of several of the charges. He challenges the administrative determination on the basis, inter alia, that it is not supported by substantial evidence and that the Hearing Officer was biased.
Upon reviewing the record, we find that the misbehavior reports, combined with the testimony of the correction officers who testified at the hearing, provide substantial evidence supporting the administrative determination. The videotape of a portion of the disturbance, which petitioner contends exonerates him from the charges, merely presented a question of credibility for the Hearing Officer to resolve (see, e.g., Matter of Islar v Coombe, 226 AD2d 851). Moreover, the hearing transcript reveals that the Hearing Officer conducted the hearing in a fair and impartial manner and, therefore, we reject petitioner’s claim of bias (see, Matter of Ruffin v Coombe, 233 AD2d 729; Matter of Caban v Coombe, 233 AD2d 654). We have considered petitioner’s contention that he was improperly denied the right to call certain witnesses at the hearing and find that it is without merit.
Cardona, P. J., Crew III, Yesawich Jr. and Spain, JJ., concur. *665Adjudged that the determination is confirmed, without costs, and petition dismissed.